Title: Receipt for Sale of Thomas Jefferson’s Library, 23 April 1815
From: Jefferson, Thomas
To: United States Treasury



          Recieved at the Treasury of the United States eight thousand five hundred and eighty Dollars, which with that of ten thousand five hundred Dollars ordered to be paid to William Short of Philadelphia, and four thousand eight hundred and seventy Dollars to John Barnes of George town will make up the full payment of the sum of twenty three thousand nine hundred and fifty Dollars appropriated by the act of Congress for the purchase of my library. Given under my hand this 23d day of April 1815.
          Th: Jefferson
        